United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.D., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Houston, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-1585
Issued: December 14, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 23, 2007 appellant timely appealed the Office of Workers’ Compensation
Programs’ December 11, 2006 and April 2, 2007 merit decisions regarding his entitlement to
schedule award compensation. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d)(2), the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he has more than
a two percent impairment of the right and left lower extremities, for which he received schedule
awards.
FACTUAL HISTORY
On May 8, 2003 appellant, then a 53-year-old air mail facility distribution clerk, filed an
occupational disease claim alleging that his bilateral knee condition was due to factors of his
federal employment. The Office accepted his claim for internal derangement of the right knee
and bilateral torn medial menisci and paid appropriate benefits. Appellant underwent left knee

surgery for a partial medial meniscectomy on January 6, 2004 and right knee surgery involving
partial medial meniscectomy on April 20, 2004. He also underwent additional right knee surgery
on January 14, 2005 for a partial medial meniscectomy and chondroplasty. Appellant returned to
part-time limited-duty work on July 21, 2005 and full-time limited-duty work on
January 24, 2006. By decision dated April 11, 2006, the Office found an overpayment of
compensation.1 By decision dated May 26, 2006, the Office found that appellant’s actual
earnings in his modified distribution clerk position effective January 24, 2006 represented his
wage-earning capacity.2
Appellant subsequently requested a schedule award. In a September 20, 2005 medical
report, Dr. John J. DeBender, a Board-certified orthopedic surgeon and appellant’s attending
physician, advised that appellant’s bilateral knee conditions were at maximum medical
improvement and that he could return to work for eight hours a day. In a September 28, 2005
report, Dr. DeBender advised that appellant underwent partial medial meniscectomies and
chondroplasties of both knees. Utilizing the American Medical Association, Guides to the
Evaluation of Permanent Impairment (A.M.A., Guides) (5th ed. 2001), Dr. DeBender determined
that appellant had a total four percent impairment to his lower extremities. Based on Table
17-33, page 546 of the A.M.A., Guides, Dr. DeBender found a two percent impairment based on
the partial medial meniscectomy performed on each lower extremity.
On April 27, 2006 the Office forwarded the case file to an Office medical adviser for an
opinion on the degree of permanent impairment of appellant’s right and left legs. In a May 15,
2006 report, the Office medical adviser concluded that the date of maximum medical
improvement was September 20, 2006. He noted that he reviewed the statement of accepted
facts and the medical evidence. Based on Table 17-33, page 546 of the A.M.A., Guides and
Dr. DeBender’s reports, the Office medical adviser agreed that appellant had a two percent right
lower extremity impairment and a two percent left lower extremity impairment based on the
partial medial meniscectomies.
By decision dated December 11, 2006, the Office granted appellant a schedule award for
a two percent right lower extremity impairment and a two percent left lower extremity
impairment. The award was for a period of 11.52 weeks, from August 6 to October 25, 2006.
In a December 26, 2006 letter, appellant requested reconsideration of the Office’s
December 11, 2006 decision. He stated that his impairment was more severe than the two
percent granted for each knee. Appellant noted that he did not question the impairment rating as
he thought he would become more mobile without the lingering effects of pain. No additional
medical evidence was submitted.
By decision dated April 2, 2007, the Office denied modification of its December 11, 2006
decision.

1

As this decision was issued more than a year before appellant filed his appeal on May 23, 2007, the Board does
not have jurisdiction to review the overpayment decision. 20 C.F.R. § 501.2(c).
2

Appellant has not appealed the Office’s May 26, 2006 wage-earning capacity decision.

2

LEGAL PRECEDENT
The schedule award provision of the Federal Employees Compensation Act3 and its
implementing regulations4 set forth the number of weeks of compensation payable to employees
sustaining permanent impairment from loss or loss of use, of scheduled members or functions of
the body. However, the Act does not specify the manner in which the percentage of loss shall be
determined. For consistent results and to ensure equal justice under the law to all claimants,
good administrative practice necessitates the use of a single set of tables so that there may be
uniform standards applicable to all claimants. The A.M.A., Guides has been adopted by the
implementing regulations as the appropriate standard for evaluating schedule losses.5
Before the A.M.A., Guides can be utilized, a description of appellant’s impairment must
be obtained from his physician. In obtaining medical evidence required for a schedule award,
the evaluation made by the attending physician must include a description of the impairment
including, where applicable, the loss in degrees of active and passive motion of the affected
member or function, the amount of any atrophy or deformity, decreases in strength or
disturbance of sensation or other pertinent descriptions of the impairment. This description must
be in sufficient detail so that the claims examiner and others reviewing the file will be able to
clearly visualize the impairment with its resulting restrictions and limitations.6
Office procedures provide that, after obtaining all necessary medical evidence, the file
should be routed to an Office medical adviser for an opinion concerning the nature and
percentage of impairment in accordance with the A.M.A., Guides, with the medical adviser
providing rationale for the percentage of impairment specified.7
ANALYSIS
The Office accepted that appellant sustained an internal derangement of the right knee
and bilateral tears of medial meniscus and authorized surgery. Appellant requested a schedule
award. In his September 28, 2005 report, appellant’s treating physician, Dr. DeBender, utilized a
diagnostic-based estimate in concluding that appellant sustained two percent impairment to his
right leg and two percent impairment to his left leg based upon the partial medial
meniscectomies to each knee.
An Office medical adviser reviewed Dr. DeBender’s findings and agreed with his
determination that appellant had two percent impairment to each lower extremity due to partial
medial meniscectomy.8 The Board finds that the findings of Dr. DeBender and the Office
3

5 U.S.C. § 8107.

4

20 C.F.R. § 10.404 (1999).

5

Id.

6

Robert B. Rozelle, 44 ECAB 616, 618 (1993).

7

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6(d) (March 1995).
8

A.M.A., Guides 546, Table 17-33.

3

medical adviser comport with the A.M.A., Guides and neither physician noted a basis for greater
impairment. The Board notes that as Dr. DeBender found no range of motion, sensory or
neurological deficits. There is no medical evidence which attributes greater permanent
impairment to appellant’s lower extremities. While appellant has stated his belief that he is
entitled to a greater schedule award, he did not submit any medical evidence, conforming to the
A.M.A., Guides, supporting greater impairment. The Board finds that appellant has no more
than two percent impairment of the right leg and two percent impairment of the left leg.
CONCLUSION
The Board finds that appellant has no more than a two percent impairment of his right
lower extremity and no more than a two percent impairment of his left lower extremity for which
he received a schedule award.
ORDER
IT IS HEREBY ORDERED THAT the April 2, 2007 and December 11, 2006 decisions
of the Office of Workers’ Compensation Programs are affirmed.
Issued: December 14, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

